192 F.3d 1330 (9th Cir. 1999)
OWENS VALLEY INDIAN HOUSING AUTHORITY, Plaintiff-Appellant,v.GIFFORD TURNER, Defendant-Appellee.
No. 96-16021
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted May 11, 1999--San Francisco, CaliforniaOpinion Filed August 2, 1999Opinion Withdrawn October 29, 1999Filed October 29, 1999

1
Appeal from the United States District Court for the Eastern District of California; Garland E. Burrell, District Judge, Presiding.  D.C. No. CV-95-05690-GEB


2
Before: Betty B. Fletcher and Barry G. Silverman, Circuit Judges, and Tom Stagg,1 District Judge.

ORDER

3
The petition for rehearing is granted. The opinion filed August 2, 185 F.3d 1029, is withdrawn. Contemporaneous with the filing of this order, a memorandum disposition is filed to replace the opinion.



Notes:


1
 Honorable Tom Stagg, Senior United States District Judge for the District of Louisiana, sitting by designation.